PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/384,730
Filing Date: 15 Apr 2019
Appellant(s): AARESTAD et al.



__________________
Michael A. Whittaker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
NONE.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(4) Response to Argument
1. 35 USC 103(a)

A. The secondary Belfer et al. and Truchel et al. references are non-analogous art
	Appellant argues that Belfer et al. is not in any way analogous to the claimed invention. More specifically, Appellant argues that the present invention relates to methods that employ devices intended to fit over the external tissues of the neck and provide a region of negative pressure over the exterior neck to draw out tissues overlying the upper airway and hence expand the airway, while Belfer et al. teaches a in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Belfer et al. is in the field of applicant’s endeavor (vessels that include a perimeter seal and are adapted to be positioned against the user’s skin to influence the respiratory system). While Belfer et al. is directed to a respiratory mask to fit over the user’s nose and mouth (as Appellant notes) and thus functions differently than Appellant’s invention, the device of Belfer et al. (like Appellant’s) is a respiratory device that includes a perimeter seal to maintain a seal between the vessel and the user’s skin.
	Appellant also argues that Truchel et al. is not in any way analogous to the claimed invention. More specifically, Appellant argues that, unlike the present invention, Truchel et al. is in the field of continuous positive airway pressure (“CPAP”). In response, the examiner again acknowledges these differences but notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Truschel et al. is in the field of Appellant’s endeavor (anti-snoring devices). The present invention is explicitly recited in the claims to be “a method of reducing snoring.” Similarly, Truchel et al. explicitly teaches “a method and apparatus for detecting patient 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

B. Even if combined, the cited references do not arrive at the claimed invention
Appellant argues that the cited references do not teach the claimed invention because Atkinson et al. does not teach the force applied to the surface of the neck being within the range of about 0.5 kg to about 6.68 kg (4.9 N to 65.5 N), and does not refer to maintaining anything other than “the desired level of negative pressure” without indicating when that “desired” level might be. In response, the examiner notes this In re Aller, 105 USPC 233. One having ordinary skill in the art at the time of invention would find it obvious that the magnitude of the force could be varied in order to more precisely accommodate a specific individual’s therapeutic needs. Further, the examiner notes that Appellant’s specification provides no criticality to the claimed force range of 4.9 N to 65.5 N.
Appellant further argues that Atkinson et al. does not provide a clear relationship between any level of negative pressure and the force applied to the treatment area. In response, the examiner respectfully disagrees and notes that, as Appellant points out, Atkinson et al. teaches in [0030] “the negative pressure source 22 may be connected to an adjustable regulator 26 to titrate the amount of negative pressure applied to the neck appliance 30.” Further, Atkinson et al. teaches in [0029] that “the body portion 32 and the perimeter seal 34 provide a sufficient seal to maintain the desired level of negative pressure in the negative pressure zone” and teaches in [0035] that “the negative pressure zone may indirectly act on the anterior, inferior and/or lateral aspects of the pharyngeal tissues to increase the size of the airway defined thereby” and “these "pulling" forces may act to increase the luminal size of the upper airway or otherwise open the airway to mitigate against or reverse a compromise of airflow such as a hypopnea event, an apnea event, a snoring event, etc.” Thus, it is clear that Atkinson et 
Appellant also argues that in Atkinson et al., the amount of force applied to the surface of the neck is not changed at all, since there is no place for the tissues to move in use. In response, the examiner asserts that no such teaching is found in Atkinson et al. Further, Atkinson et al. counteracts Appellant’s assertion by teaching adjustment of the applied negative pressure ([0030] teaches “the negative pressure source 22 may be connected to an adjustable regulator 26 to titrate the amount of negative pressure applied to the neck appliance 30” and “the regulator 26 may function as a flow regulator and a negative pressure relief valve may be incorporated into the neck appliance 30 and/or line 25 to maintain the desired level of negative pressure”), which (as discusses above), would function to adjust the force applied to the user’s neck. Given the teachings of Atkinson et al., the only reason to adjust the negative pressure of the device is to adjust the force applied to the skin of the user’s neck.
Appellant further argues that Atkinson et al. does not indicate that the quantity of force is a result effective variable. However, as Appellant notes, Atkinson et al. teaches in [0035] that “these ‘pulling’ forces may act to increase the luminal size of the upper airway or otherwise open the airway to mitigate against or reverse a compromise of airflow such as a hypopnea event, an apnea event, a snoring event, etc.” Thus, Atkinson et al. clearly links the magnitude of the pulling forces to the outcome of 
Appellant argues that no range of force being applied to the neck is provided by Atkinson et al. at all. In response, the examiner again maintains that Atkinson et al. explicitly teaches in [0035] “pulling forces” being applied to the user’s neck.

C. Conclusion
For the reason(s) discussed above, the examiner holds that there are proper teaching(s) or suggestion(s) in the cited art to arrive at the invention as claimed and the cited art is properly combinable.

(5) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA J HICKS/Primary Examiner, Art Unit 3786   
12/3/2021                                                                                                                                                                                                     
Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786         (on behalf of Rachael Bredefeld SPE conferee)
                                                                                                                                                                                              
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.